Name: Commission Regulation (EEC) No 1239/87 of 4 May 1987 amending Regulation (EEC) No 2718/86 on the transport and sale, for disposal in animal feed in certain drought-stricken regions of France, of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 No L 117/ 10 Official Journal of the European Communities 5 . 5 . 87 COMMISSION REGULATION (EEC) No 1239/87 of 4 May 1987 amending Regulation (EEC) No 2718/86 on the transport and sale , for disposal in animal feed in certain drought-stricken regions of France, of cereals held by the French intervention agency HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 2718/86 is hereby amended as follows : 1 . The date '28 February 1987' in the second indent is replaced by '30 April 1987' ; 2. The date '30 April 1987' in the third indent is replaced by '30 May 1987'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Whereas the complexity of the rules for implementing Regulation (EEC) No 271 8/86 (3) as amended by Regula ­ tion (EEC) No 3444/86 (4), will not enable the cereals in question to be disposed of in animal feed by 28 February 1987'; whereas that date and consequently the final date for providing evidence of disposal in animal feed of the abovementioned cereals, as required for release of the guarantee provided for in Article 2 of the abovementioned Regulation , should accordingly be extended ; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 250 , 2. 9 . 1986, p. 5 . H OJ No L 318 , 13 . 11 . 1986, p. 17 .